
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2420
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To encourage the donation of excess food to
		  nonprofit organizations that provide assistance to food-insecure people in the
		  United States in contracts entered into by executive agencies for the
		  provision, service, or sale of food.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Food Donation Act of
			 2008.
		2.PurposeThe purpose of this Act is to encourage
			 executive agencies and contractors of executive agencies, to the maximum extent
			 practicable and safe, to donate excess, apparently wholesome food to feed
			 food-insecure people in the United States.
		3.DefinitionsIn this Act:
			(1)Apparently wholesome foodThe term apparently wholesome
			 food has the meaning given the term in section 2(b) of the Bill Emerson
			 Good Samaritan Food Donation Act (42 U.S.C. 1791(b)).
			(2)ExcessThe term excess, when applied
			 to food, means food that—
				(A)is not required to meet the needs of
			 executive agencies; and
				(B)would otherwise be discarded.
				(3)Food-insecureThe term food-insecure means
			 inconsistent access to sufficient, safe, and nutritious food.
			(4)Nonprofit organizationThe term nonprofit
			 organization means any organization that is—
				(A)described in section 501(c) of the Internal
			 Revenue Code of 1986; and
				(B)exempt from tax under section 501(a) of
			 that Code.
				4.Promoting Federal food donation
			(a)In generalNot later than 180 days after the date of
			 enactment of this Act, the Federal Acquisition Regulation issued in accordance
			 with section 25 of the Office of Federal Procurement Policy Act (41 U.S.C. 421)
			 shall be revised to provide that all contracts above $25,000 for the provision,
			 service, or sale of food in the United States, or for the lease or rental of
			 Federal property to a private entity for events at which food is provided in
			 the United States, shall include a clause that—
				(1)encourages the donation of excess,
			 apparently wholesome food to nonprofit organizations that provide assistance to
			 food-insecure people in the United States; and
				(2)states the terms and conditions described
			 in subsection (b).
				(b)Terms and conditions
				(1)CostsIn any case in which a contractor enters
			 into a contract with an executive agency under which apparently wholesome food
			 is donated to food-insecure people in the United States, the head of the
			 executive agency shall not assume responsibility for the costs and logistics of
			 collecting, transporting, maintaining the safety of, or distributing excess,
			 apparently wholesome food to food-insecure people in the United States under
			 this Act.
				(2)LiabilityAn executive agency (including an executive
			 agency that enters into a contract with a contractor) and any contractor making
			 donations pursuant to this Act shall be exempt from civil and criminal
			 liability to the extent provided under the Bill Emerson Good Samaritan Food
			 Donation Act (42 U.S.C. 1791).
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
